Sharp, J.
This case is presently in the pleading stage. On the facts as detailed by Robb’s “cross complaint” — which we take as *586true in passing upon Hunter’s demurrer — defendant is entitled to a recoupment in some amount on the contract price of the equipment which he contracted to buy from Hunter and which plaintiff, upon Hunter’s order, furnished defendant. Plaintiff alleges the amount is “inconsequential”; Robb avers it is $9,005.31. Whatever the amount, however, defendant is entitled to credit it against his total liability under the contract.
Plaintiff alleges that, in all his dealings with Robb, Hunter acted as its agent. If this be true, Hunter is neither a, necessary nor a proper party to the action for, plaintiff having instituted this action and disclosed the agency, defendant would be liable only to plaintiff. Pontiac Co. v. Norburn, 230 N.C. 23, 51 S.E. 2d 916; Restatement (Second), Agency § 302 (1958); 3 Am. Jur. 2d, Agency § 322 (1962); 3 C.J.S., Agency § 276(a) (1936). But plaintiff’s allegation does not establish the agency. At this point in the proceedings Robb does not know whether plaintiff was Hunter’s principal, assignee, or supplier, for Hunter is completely silent. Obviously, Hunter is not bound by plaintiff’s allegations, and, if this action goes to judgment without Hunter having been made a party to it, an adjudication herein that Hunter was plaintiff’s agent would not be res adjudicata in a future suit against Robb by Hunter. Without his presence, whatever the outcome of this action, Robb will still be subject to suit by Hunter, who might sue for the difference between the payments which he authorized defendant to make to plaintiff and the contract price of $35,600.00 which Robb agreed to pay Hunter. In addition, Hunter could also sue him for any amount which the jury might have allowed Robb as a recoupment against plaintiff’s claim of $9,005.31. Furthermore, if the jury should allow Robb no recoupment against plaintiff’s claim, and judgment be entered against him for the amount in suit, Hunter would not be precluded from suing Robb for this amount. Hunter’s demurrer admits the allegations of Robb’s cross complaint against him only for the purpose of testing the sufficiency of the pleading. 3 Strong, N. C. Index, Pleadings § 12 (1960). It admits nothing which would estop Hunter should he hereafter institute an action against Robb. If Hunter were indeed plaintiff’s agent, or if he had assigned his contract with Robb to plaintiff, and if he intends to make no demand against Robb, he need only file an answer disclosing the facts and disavowing any claim against him in order to go without day from this action. If, however, Hunter will contend that he acted only for himself in procuring the contract upon which the equipment in question was furnished Robb, the termination of this action without his presence as *587a party will leave defendant open to another suit and perhaps double liability.
If Hunter has a claim against defendant, now is the time for him to assert it. If he has none, now is the time for him to say so. Under the circumstances, we can conceive of no legitimate reason why he should be unwilling to do so. To make Hunter a party to this action can prejudice neither him nor plaintiff with respect to any legal right. Not to make him a party will seriously prejudice Robb, for he risks a second suit no matter what the outcome of this one. In addition, he risks double liability. See Bullard v. Oil Co., 254 N.C. 756, 119 S.E. 2d 910. With reference to a similar situation in Russello v. Mori, 153 Cal. App. 2d 828, 833, 315 P. 2d 343, 346, the court said: “(W)here there is an issue as to the existence of an agency . . . both the alleged agent and principal may be joined for the purpose of determining their relationship and liability.”
It was the purpose of the code system to avoid multiplicity of actions. While plaintiff’s right under the contract which Hunter made to furnish material to Robb may be finally determined in this action, Robb’s total liability cannot be unless Hunter is made a party. In Conger v. Insurance Co., 260 N.C. 112, 131 S.E. 2d 889, the plaintiff alleged that one of two defendants was liable to him, and that if the one were, the other was not. We held that plaintiff could join them alternatively in the same cause of action. If Robb is liable to plaintiff as Hunter’s principal, he is not liable to Hunter. In this aspect of the case, we have another situation of mutual exclusiveness, and the rationale of Conger v. Insurance Co., supra, is applicable, for there is no sound reason why alternative joinder of defendants should be allowed and alternative joinder of plaintiffs should be denied. G.S. 1-68. Here, of course, Hunter does not seek to join himself as a plaintiff; on the contrary, for some undisclosed reason, he seeks to avoid this litigation entirely. However, Hunter’s potential claim against Robb is that of a plaintiff, and defendant Robb seeks to require him to assert it now or waive it. Hunter relies upon Foote v. Davis & Co., 230 N.C. 422, 53 S.E. 2d 311. In that case, two plaintiffs asserted mutually exclusive claims against the defendant. In an opinion which has been the subject of critical comment (see Brandis and Graham, Permissive Joinder of Parties and Causes in North Carolina, 34 N.C.L. Rev. 405, 422-23 (1956) and Note, 42 N.C.L. Rev. 242, 245-46 (1963)), the Court dismissed the action for a misjoinder of parties and causes. It pointed out, however, that “the new party was not brought in on motion of defendant.” In this case, it is upon defendant Robb’s motion that Hunter, a potential plaintiff, was brought in as a new party. Since *588Foote and the case at bar present different factual situations, no further discussion of that case is presently required.
When a defendant, liable to one of two persons (or perhaps to them both in varying amounts) for goods sold and delivered, is sued by the supplier, common sense dictates that he be allowed to join the seller so that the entire controversy, and his total liability, may be determined in one action. Robb does not seek to make Hunter a party for the purpose of litigating a cross action which is foreign or collateral to plaintiff’s claim. Robb’s liability to Hunter, if any, arises out of the same transaction, and is connected with the same subject matter, upon which plaintiff bases this action; it involves the identical equipment for which plaintiff seeks to recover. The amount of Robb’s recoupment will determine not only his liability on plaintiff’s claim, but it will affect his total liability to Hunter on the contract, should Hunter assert thereunder an independent claim against him.
If, when the facts of this case are developed, Robb is liable to both plaintiff and Hunter, his liability to Hunter must be credited with all amounts which he has heretofore paid plaintiff upon Hunter’s instructions and which it may be determined he properly expended to make the equipment which plaintiff furnished him upon Hunter’s order conform to the contract. Obviously, there cannot be a complete determination of this controversy without the presence of these three parties in the action. There was no misjoinder of either parties or causes.
The order sustaining the demurrer is
Reversed.
Moore, J., not sitting.
Pless, J., took no part in the consideration or decision of this case.